El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
El obrero Eusebio Santiago Gutiérrez falleció como con-secuencia de un accidente del trabajo y el Fondo del Seguro del Estado otorgó a su hermana Juanita Santiago y a su hermano Francisco Santiago Gutiérrez, por ser personas in-capacitadas para el trabajo, una compensación de $2,920 ya que de la investigación practicada éstas eran las únicas per-sonas que dependían del salario del obrero para su subsisten-cia. En esa declaración de beneficiarios se excluyó a María Dolores Santiago Hernández, hija legítima del obrero falle-cido por no depender de éste para su subsistencia.
*846Apeló la hija legítima para ante la Comisión Industrial y después de celebrarse la correspondiente vista, dicho orga-nismo dictó una resolución que en su parte dispositiva lee:
“Por lo antes expuesto a la luz de los hechos y del derecho, somos de opinión y resolvemos que María Dolores Santiago, hija del obrero occiso, dependía parcialmente para su subsis-tencia de lo que ganaba su padre Eusebio Santiago Gutiérrez al día de su muerte, por lo tanto tiene derecho a un 30 por ciento de la compensación que le corresponda de acuerdo con la ley, y Juanita Santiago, hermana de dicho fenecido, dependía total-mente para su subsistencia de lo que ganaba su hermano al día de su muerte y por su incapacidad para el trabajo, tiene de-recho a un 70 por ciento de la compensación que por la Ley le corresponda.” (1)
Denegada la reconsideración de dicha resolución, el Fondo del Seguro del Estado recurrió ante nos con el presente re-curso de revisión señalando que la Comisión Industrial co-metió error “al resolver que ocurrida la muerte de un obrero en un accidente del trabajo, los integrantes de los tres grupos con derecho a los beneficios de la compensación, concurren entre sí, por el mero hecho de la dependencia, y que en conse-cuencia ningún grupo excluye al otro, contrario al texto claro de la Ley y a lo resuelto por este Hon. Tribunal en el caso de Montaner v. Comisión Industrial, 58 D.P.R. 267.”
 El inciso 5 del art. 3 de la Ley de Compensaciones por Accidentes del Trabajo,(2) dispone en lo pertinente:
“Si el obrero o empleado dejare viuda, padres, abuelos, hijos, incluyendo los postumos y adoptivos, o nietos cualquiera de los cuales dependiera total o parcialmente para su subsistencia de lo que ganaba el obrero o empleado fallecido al tiempo de su muerte, recibirán una compensación de dos mil (2,000) a cuatro mil (4,000) dólares. Dicha compensación se distribuirá entre los parientes mencionados atendiéndose a la condición, ne-cesidades, grado de parentesco y dependencia de cada uno,.
“En defecto de las personas antes mencionadas, el padre o la *847madre de crianza, los hijos de crianza, o hermanos menores de dieciocho (18) años, o cualquiera que sea su edad si se deter-minare por el Administrador del Fondo del Seguro del Estado que son personas incapacitadas para el trabajo, que dependieren total o parcialmente de lo que ganaba el obrero o empleado fa-llecido recibirán una compensación de dos mil (2,000) a cuatro mil (4,000) dólares como máximo, y si fueren varias las perso-nas con derecho a esa compensación, la misma se distribuirá entre ellas.
“En defecto de las personas antes mencionadas, los hermanos de crianza menores de dieciocho (18) años de edad, o cualquiera que sea su edad si se determinare por el Administrador del Fondo del Seguro del Estado que son personas incapacitadas para el trabajo, y aquellos familiares del obrero dentro del cuarto grado de consanguinidad, o segundo de afinidad, no comprendidos en los anteriores párrafos, incapacitados para el trabajo por inu-tilidad física o ancianidad, que dependieran principalmente de lo que ganaba el obrero o empleado fallecido, recibirán una com-pensación de mil (1,000) dólares, y si fueren varias las personas con derecho a esta compensación la misma se distribuirá entre ellos.... ” (Bastardillas nuestras.)
A base de dependencia la ley establece tres grupos de be-neficiarios. En el primero están incluidos la viuda, los padres, los abuelos, los hijos, incluyendo los postumos y adop-tivos, y los nietos. En el segundo grupo figuran el padre o la madre de crianza, los hijos de crianza y los hermanos y el tercero lo componen los hermanos de crianza y los fami-liares del obrero dentro del cuarto grado de consanguinidad o segundo de afinidad no comprendidos en los primeros dos grupos. La ley, sin embargo, establece un orden de prefe-rencia entre estos tres grupos. Así el derecho a la compensa-ción corresponde en primer término a las personas del primer grupo. En defecto de estas personas es que la compensa-ción corresponde a los del segundo grupo y el derecho del tercer grupo a la compensación surge únicamente cuando no existen los dependientes incluidos en los dos primeros grupos.
En este caso María Dolores Santiago Hernández, por ser hija legítima del obrero fenecido y depender parcialmente del *848salario de éste, está incluida en el primer grupo, mientras que la otra beneficiaría Juanita Santiago, por ser hermana de dicho obrero, pertenece al segundo grupo y queda, por lo tanto, excluida por aquélla de los beneficios de la compensa-ción. Esto es así porque la ley no concede la compensación a los tres grupos colectivamente, sino que la concede en la alternativa a uno solo de ellos. Al establecerse por ley un orden de preferencia, el primer grupo excluye a todos los demás. En igual forma el segundo grupo excluye al tercero. La preterición pues, de un grupo descansa en la existencia de otro preferido al que por disposición de ley corresponde la compensación. Montaner v. Comisión Industrial, 58 D.P.R. 267; Robinson v. Union Electric Light & Power Co., 43 S.W.2d 912; Dennis v. Wrought Iron Range Co., 89 S.W.2d 127; Allen v. St. Louis-San Francisco Ry. Co., 90 S.W.2d 1050; Ex Parte Todd Shipbuilding & Dry Docks Co., 103 So. 447; Locke v. Centennial Ice & Coal Co., 108 So. 46; Kirby et al. v. Crystal Oil Refining Corp., 123 So. 432; Sioss-Sheffield Steel & Iron Co. v. Alexander, 3 So.2d 46; Poff v. Pennsylvania R. Co., 327 U.S. 399; C.B. & Q.R.R. v. Wells-Dickey Trust Co., 275 U. S. 161; Sabine Towing Co. v. Brennan, 85 F.2d 478; 25 C.J. S. Death, sec. 34, pág. 1111-1112.
Por las razones expuestas nos vemos obligados a concluir que la compensación por la muerte del obrero Eusebio Santiago Gutiérrez corresponde íntegramente a su hija legítima María Dolores Santiago Hernández.(3) La resolución de la Comisión Industrial será anulada, y los autos originales de-vueltos a dicho organismo para que en su lugar, dicte otra resolución en armonía con los términos de esta opinión.

Para la fecha en que se celebró la vista ante la Comisión Industrial ya había fallecido el otro beneficiario Francisco' Santiag-o Gutiérrez.


11 L.P.R.A. see. 3.


Los hechos de este caso demuestran lo poco equitativo que puede resultar la concesión de una compensación a beneficiarios preferidos por grupos. En otras palabras, el orden de preferencia establecido por la ley no cumple a cabalidad con los propósitos y fines humanitarios y sociales que la inspiran. La hija legítima, a quien corresponde la compensación en su totalidad, es casada y tiene hijos. Ella dependía parcialmente para su subsistencia de lo que ganaba su padre. Cuál era la extensión de esa dependencia, podemos figurarla a base del 30 por ciento que la Comisión Industrial le fijó como su participación en la compensación. En cambio, *849la hermana del obrero, una mujer incapacitada para el trabajo, quien vivía en compañía de aquél y de su salario dependía totalmente para su subsis-tencia es preterida por la ley, al ser incluida en el segundo grupo, esto es, en segundo orden. Recuérdese que la Ley de Compensaciones por Acci-dentes del Trabajo es una ley de dependencia y no de herencia. En este caso resulta ser lo último y no lo primero. La hija dependía parcialmente del salario del obrero y lo recibe todo mientras que la hermana dependía totalmente de dicho salario y nada recibe. ¿No sería más justo y razonable que la compensación se distribuyera, según resolvió la Comisión Industrial, en proporción al grado o extensión de dependencia de cada uno de los be-neficiarios?
Aunque nos parezca más justa esta solución, nuestro estatuto, tal como está redactado, no nos permite otra interpretación que la que adoptamos en esta opinión. El remedio no está en nuestras manos. De hecho, en otras jurisdicciones existen estatutos sobre la materia que permiten una más justa y equitativa distribución de la compensación entre los benefi-ciarios de un obrero.